Citation Nr: 1729980	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder claimed as a personality disorder.

2.  Entitlement to an effective date earlier than August 29, 2011 for the grant of service connection for an L1 compression fracture.

3.  Entitlement to a higher initial rating for an L1 compression fracture, currently evaluated as 10 percent disabling from August 29, 2011.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to November 1988 (6/7/05 VBMS VA 21-3101 Request for Information).

This case comes to the Board of Veterans' Appeals from March and July 2012 rating decisions of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  The March 2012 decision granted service connection for an L1 compression fracture that was assigned an initial 10 percent rating from August 29, 2011.  The Veteran objected to the assigned disability rating and effective date of the award (8/27/12 VBMS Notice of Disagreement; 8/28/13 VBMS VA 9 Appeal to Board of Appeals).  The July 2012 decision denied service connection for a personality disorder.

An unappealed July 2005 rating decision denied service connection for a personality disorder.  That decision is final.  38 U.S.C.A. § 7105 (West 2014).

In the July 2012 decision, the RO implicitly considered the claim for service connection for a back disorder as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran's effective date claim is addressed in the August 2013 statement of the case reasons and bases, although not separately certified to the Board (11/29/16 VBMS VA 8 Certification of Appeal).  Nevertheless, the Board lists issues as set forth on the title page in an effort to most accurately represent the current status of the issues on appeal.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim has been recharacterized to encompass diagnoses beyond a personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In May 2017, the Veteran claimed service connection for low back and lumbar spine pain, and bilateral sciatica due to service-connected low back pain (5/18/17 VBMS VA 21-526 EZ Fully Developed Claim (Compensation).  The rating for his lower extremity sciatica (radiculopathy) and low back pain are part and parcel of his claim for an increased rating for his L1 compression fracture disability currently before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).


The reopened claim for service connection for a psychiatric disorder claimed as a personality disorder, and the claim for an increased initial rating for the L1 compression fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 2005 rating decision denied the Veteran's claim for service connection for a personality disorder; the Veteran did not perfect an appeal of this determination and new and material evidence was not received within one year of issuance of the rating decision.

2.  The evidence added to the record since the July 2005 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  On March 30, 2005 the RO received the Veteran's initial claim for service connection for a back injury.

4.  Service connection for a back injury was denied in the unappealed July 2005 rating decision; the Veteran did not appeal this decision and new and material evidence was not received within one year; the decision is final. 

5.  On August 29, 2011 the Veteran submitted a new claim for service connection for a lower L1 injury; service connection for an L1 compression fracture was granted by the RO in the March 2012 rating decision, effective from August 29, 2011.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied entitlement to service connection for a personality disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the July 2005 RO decision is new and material and the claim for an acquired personality disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an effective date earlier than August 29, 2011 for the grant of service connection for the L1 compression fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The July 2005 rating decision denied the Veteran's claim for service connection for a personality disorder.  The evidence of record at the time of the July 2005 decision included the Veteran's service treatment records that discuss his complaints of depression and behavioral problems between April 1987 and October 1988, and included his report of inpatient psychiatric treatment from September 30 to October 10, 1988 (5/5/15 VBMS STR Medical (2nd set), pp. 15-19, 21, 24, 27-28, 53-54, 61, 104, 107).  A May 1988 psychiatric consult includes an impression of occupational problems, a mixed personality disorder, and an adjustment disorder with disturbance of emotion and conduct.  Id. at 18-20.  The psychiatrist recommended that the Veteran be disqualified from submarine service as psychiatrically unfit and given a job with minimum responsibility.  An October 11, 1988 record shows the Veteran received inpatient psychiatric treatment and was scheduled for discharge that day.  Id. at 61.  In November 1988, he was found qualified for occupational exposure to ionizing radiation and performance of all duties of his rank at sea and in the field.  Id. at 18.

The RO denied the Veteran's claim in July 2005 on the basis that, while service treatment records showed that he was treated for a personality disorder between 1987 and 1988, there was no evidence of a current disability.

The Veteran and his representative at the time were notified of the RO's July 2005 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of issuance of the July 2005 decision to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 
24 Vet. App. at 117-20  

The evidence added to the record since the July 2005 rating decision includes VA and non-VA medical records and examination reports, dated from 2004 to 2012, and the Veteran's written statements in support of his claim.

Added to the record were private psychological treatment records, dated from June to November 2004 (11/18/11 VBMS Medical Treatment Record Non Government Facility, pps. 5-11).  A July 2004 psychological evaluation includes Axis I diagnoses of an adjustment disorder with mixed emotional features, a dysthymic disorder, and a need to rule out posttraumatic stress disorder and an acute stress disorder.  The Axis II diagnosis was a personality disorder.  Id. at 11.

A March 2012 VA examiner did not diagnose a current psychiatric disorder.  In June 2012, the examiner reviewed the Veteran's medical records and observed that service treatment records confirmed the Veteran's report of suffering from "anger" issues and participating in 13 days of inpatient treatment in 1988 at a Naval facility for a reaction due to marital problems that led to an administrative discharge (3/20/12 VBMS VA Examination).  The examiner provided a negative nexus opinion and observed that "personality disorders" were long-term characterological deficits that developed during childhood or adolescence and would not likely be causally linked to military service or any isolated stressor.

In his August 2012 notice of disagreement, the Veteran stated that he underwent and passed a psychological evaluation at the beginning of his entry into the Nuclear Power Program in active service.  Subsequently, physicians determined that he was psychologically unfit for service.  Thus, the Veteran contended that "something between the time [he] enlisted and the time of [his] discharge" triggered his problem and made it service-related.

The medical evidence added to the record, along with the Veteran's statements, relate to the previously unestablished elements of a current disability and a link between a current psychiatric disorder and service - triggering VA's duty to assist/provide an examination.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.

II. Earlier Effective Date

A. Duty to Notify and Assist

In an October 2011 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim (but erroneously stated that he was notified of the prior denial of his claim on August 1, 2009, rather than on August 1, 2005).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

The earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board will proceed to the merits of the earlier effective date issue.

B. Facts and Analysis

Contentions

The Veteran contends that March 30, 2005, when he filed his original service connection claim, is the more appropriate date for the grant of service connection for his L1 compression fracture (8/27/12 VBMS Notice of Disagreement).  He maintains that his personality disorder prevented him from pursuing his original claim (8/28/13 VBMS VA 9 Appeal to Board of Appeals). 

Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156 (b), 3.400(q), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are applicable to his case.

Previously, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Facts 

The Veteran filed his initial claim for service connection for several disabilities, including a L1 lumbar injury, on March 30, 2005 (3/30/05 VBMS VA 21-526 Veterans Application for Compensation or Pension).

The RO denied the Veteran's claim for service connection for a back injury in the July 2005 rating decision on the basis that there was no evidence of a current disability that resulted from his fall in service.  The Veteran was notified of this determination in August 2005 (8/1/05 VBMS Notification Letter), but did not submit a notice of disagreement or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302 (2016) (requirements for an appeal). 

Further, no new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d at 1367-68; see also 38 C.F.R. §§ 3.156(b); 3.400(q)(1).  There was no communication from the Veteran or anyone on his behalf within one year, and there were no pertinent VA treatment records, dated within one year of the July 2005 denial, that would be considered to be in VA's constructive possession.

On August 29, 2011, the Veteran submitted a new claim for service connection for a lower L1 back injury (8/31/11 VBMS VA 21-526b Veteran Supplemental Claim).  

Upon consideration of evidence added to the record, in the March 2012 rating decision, the RO granted service connection for the L1 compression fracture and assigned an initial 10 percent disability rating was assigned, effective August 29, 2011.

Analysis

The unappealed July 2005 rating decision denied service connection for a back injury.  That decision is final.  38 U.S.C.A. § 7105.

The Veteran next requested to reopen his claim for service connection for a L1 back injury on August 29, 2011.  The March 2012 rating decision granted service connection for a L1 compression fracture that was assigned an initial 10 percent disability rating effective August 29, 2011, the date of his claim.

The Board finds that the effective date for the grant of service connection for the L1 compression fracture can be no earlier than the date of receipt of the Veteran's August 29, 2011 claim.  See 38 C.F.R. § 3.400(q), (r).

In reaching this determination the Board acknowledges the Veteran's assertion that his personality disorder prevented his ability to pursue his claim.  Even assuming, arguendo, that was the case, the fact remains that, while the Veteran first filed a claim for service connection for a back disability in March 2005, the unappealed July 2005 rating decision denied his claim.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302.  He requested to reopen his claim on August 29, 2011 and the March 2012 rating decision granted service connection for the L1 compression fracture from August 29, 2011, the date of his reopened claim.  

The July 2005 rating decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the July 2005 rating decision is neither alleged nor raised by the record.  Furthermore, as set forth in detail above, there is no correspondence from the Veteran received between July 2005 and August 29, 2011, that can be construed as a claim to reopen.  See Ellington v. Nicholson, 
22 Vet. App. 141, 144 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Brannon v. West, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the [veteran] to seek secondary service connection . . . . While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

In sum, the Board finds that the weight of the relevant probative evidence of record is against an effective date earlier than August 29, 2011, for the grant of service connection for a L1 compression fracture.


ORDER

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, claimed as a personality disorder; the petition to reopen is granted.

An effective date earlier than August 29, 2011 for the grant of service connection for an L1 compression fracture is denied.


REMAND

Psychiatric Disorder

Service treatment records reflect the Veteran's inpatient discharge on October 11, 1988 (5/5/15VBMS STR Medical (2nd set), page 61-62).  On the Report of Medical History completed in November 1988, the Veteran reported that he was admitted to Balboa Hospital psychiatric ward for severe depression between September 20 and October 10, 1988, and an examiner noted severe depression caused by stress and emotional trauma.  Id. at 16.  

In a November 2011 request for information (3101), it was requested that a search be performed for "CLINICAL RECORDS, FURNISH ACTIVE DUTY INPATIENT CLINICAL RECORDS FOR <<PERSONALITY DISORDER>> FROM <<09/30/1988>> TO <<10/10/1988>> A <<BALBOA NAVY HOSPITAL>>."  In December 2011, the National Personnel Records Center (NPRC) reported that searches of "San Diego, CA" for 1988 were conducted but no records were located  (12/5/11 VBMS VA 21-3101 Request for Information).  In a December 2011 memorandum, the RO concluded that records of the Veteran's inpatient treatment at Balboa Navy Hospital from September 30 to October 10, 1988 were unavailable (12/9/11 VBMS VA Memo).  The response does not indicate that the proper search was performed.  See M21-1.III.iii.2.B.4c and e.

Additionally, in December 2011, the Veteran reiterated that he received psychiatric treatment at Balboa Hospital from September 30 to October 10, 1988 after he checked himself in (12/19/11 VBMS Correspondence).

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2016).  As this case is being remanded and the Veteran has reasserted the existence of treatment at Balboa Hospital, the Board finds that additional efforts should be made on remand.

Additionally, the Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a psychiatric disorder triggers VA's duty to assist and provide a new examination/opinion.  Shade, 24Vet. App. at 120-21.


Back 

The Veteran underwent VA examination of his thoracolumbar spine (back) in June 2017.  He did not waive initial AOJ review of this relevant evidence and it is not automatically waived as he did not submit this evidence (it is VA generated).  38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).

The June 2017 VA examiner reported that the Veteran had flare-ups of pain with walking more than ten minutes and used a walking stick.  There was limited range of motion with pain, with lumbar spine flexion from 0 to 75 degrees.  The examiner noted that range of motion was stopped when the Veteran reported pain not physical restriction, but he likely had greater range of motion.  The examiner reported that pain was noted on examination but did not result in or cause functional loss.  The examiner was unable to state if pain, weakness, fatigue, or incoordination significantly limited functional ability with flare-ups as the Veteran reported that his back was "normal" on examination day.  Mild bilateral radiculopathy of the femoral nerve and intervertebral disc syndrome were also diagnosed.

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of back pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

Further, as a new examination is need, the Board notes that the June 2017 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70. 

A new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the prior February 2012 spine examination.

Additionally, the June 2017 examiner noted the Veteran's report of receiving a steroid injection for back pain approximately one and a half years earlier at a local facility-pain clinic in Peoria (6/12/17 VBMS C&P Exam, page 2).  Efforts should be made to obtain these relevant private treatment records.
 
Accordingly, the case is REMANDED for the following actions:

1. Take all appropriate action to obtain a copy the Veteran's inpatient psychiatric treatment records at Balboa Navy Hospital in San Diego from September 30 to October 11, 1988 including, but not limited to, directly contacting the Balboa Navy Hospital facility to determine where psychiatric records dated in 1988, regarding the Veteran, are currently stored.  In the event that the AOJ is advised that the Veteran's service psychiatric records are located in a place other than the NPRC, then the AOJ should take all appropriate action to obtain a copy of those records and associate them with the claims file.  

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  

If it is determined that the appellant's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claim.

2. Request that the Veteran complete authorization for VA to obtain all private medical records regarding his treatment for his back disability (including a steroid injection in 2015 or 2016) at a pain clinic in Peoria.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested/authorized records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above in #1, schedule the Veteran for a VA psychiatric examination, to determine the etiology of any psychiatric disability found to be present.  All clinical findings should be reported in detail.  The claims files should be made available to the examiner prior to the examination.  The examiner is requested to answer the following:

a. Has the Veteran had an adjustment disorder, a dysthymic disorder, a personality disorder, or another psychiatric disorder, at any time since 2011? 

b. If so, is it as likely as not that the Veteran's psychiatric disorder is the result of a disease or injury in active service, or had its onset in such service including the notations in the April 1987 to October 1988 service treatment records (indicating occupational problems, a mixed personality disorder, and an adjustment disorder with disturbance of emotion and conduct)?

c. The examiner is to provide a comprehensive rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. After completing #2 above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his L1 compression fracture disability.  The claims folder should be reviewed by the examiner to become familiar with the pertinent history of the back disability. 

The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, if possible.  The report is to address the following, as appropriate:

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in February 2012.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the service-connected lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, should be noted.

g. The examiner should provide a full description of the effects the back (and lower extremity radiculopathy) disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2011), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, then issue a supplemental statement of the case and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


